Filed 11/25/15 In re R.N. CA2/6
                  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.111.5.


               IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                     SECOND APPELLATE DISTRICT

                                                   DIVISION SIX


In re R.N., a Person Coming Under the                                        2d Juv. No. B264625
Juvenile Court Law.                                                      (Super. Ct. No. 14JV-000145)
                                                                           (San Luis Obispo County)
SAN LUIS OBISPO COUNTY
DEPARTMENT OF SOCIAL SERVICES,
     Plaintiff and Appellant,
v.
JOY T.,
     Defendant and Appellant.


                   Joy T., the biological mother of R.N., appeals from an order terminating her
parental rights and freeing 10-month-old R.N. for adoption. (Welf. & Inst. Code, §
           1
366.26.) Appellant contends that San Luis Obispo County Department of Social
Services failed to comply with the notice provisions of the Indian Child Welfare Act
(ICWA) (25 U.S.C. § 1901 et seq) and California ICWA related statutes (§ 224 et seq.).
We conclude that proper notice was provided and affirm.
                                                Procedural History
                   In 2014 R.N. was removed from appellant's care after he tested positive for
amphetamine at birth and was hospitalized for pneumonia. Appellant, age 19, was
addicted to methamphetamine and living in a "dope house." On May 2, 2014, San Luis
1
    All statutory references are to the Welfare & Institutions Code unless otherwise stated.
Obispo County Department of Social Services (DSS) filed a dependency petition for
failure to protect (§ 300, subd. (b)). The petition alleged that appellant and the biological
father, Oliver N., suffered serious substance abuse problems and lacked the ability to
provide for R.N.'s care.
                  At the June 12, 2014 combined jurisdictional/disposition hearing, the trial
court sustained the petition, removed R.N. from appellant's physical custody and ordered
reunification services.
                  At the six month review hearing, the trial court terminated reunification
services based on appellant's failure to engage in any aspect of the reunification plan.
    At the conclusion of the hearing, the trial court reviewed the ICWA notices, found that
DSS complied with the ICWA notice requirements, and found that ICWA did not apply.
                  Appellant filed a notice of intent to file a petition for extraordinary writ
review, but never filed the petition. (Cal. Rules of Court, rule 8.450.) We dismissed the
matter as abandoned on March 20, 2015.
                  R.N. is closely bonded to his fost/adopt parents who want to provide R.N. a
safe and loving home. The trial found R.N. adoptable and terminated parental rights on
May 6, 2015.
                                            ICWA Notice
                  ICWA requires that proper notice be given to Indian tribes so the tribes can
identify Indian children from tribal records and participate in the dependency
              2
proceeding. (In re K.M. (2009) 172 Cal. App. 4th 115, 118-119.) Under California law,
the juvenile court and child welfare agency "have an affirmative and continuing duty to
inquire whether a child . . . is or may be an Indian child in all dependency
proceedings. . . ." (§ 224.3, subd. (a).)



2
  "For purposes of ICWA, an 'Indian child' is one who is either a 'member of an Indian
tribe' or is 'eligible for membership in an Indian tribe and is the biological child of a
member of an Indian tribe.' (25 U.S.C. § 1903(4).)" (In re K.M., supra, 172 Cal.App.4th
at p. 118.)

                                                  2
              At the May 5, 2014 detention hearing, appellant stated that she may have
American Indian ancestry but did not know the name of the tribe. Appellant signed an
ICWA-020 form declaring that she "may have Indian ancestry" of "unknown" heritage.
The biological father declared that he had no known Indian ancestry.
              Where the identity of the tribe cannot be determined, ICWA requires that
notice be sent to the Bureau of Indian Affairs, as was done here. On May 12, 2014, DSS
mailed ICWA-030 notices to the Bureau of Indian Affairs and U.S. Department of
Interior, listing the familial information that it had at that time. On May 15, 2014, the
Bureau of Indian Affairs wrote back that there was insufficient information to determine
tribal affiliation and that if additional information became available, DSS should forward
the notice to the appropriate tribe.
              At the six-month review hearing, the trial court found by clear and
convincing evidence that DSS had complied with the ICWA notice requirements and that
ICWA did not apply.
              Appellant argues, for the first time on appeal, that DSS should have
researched her familial history in a 2007 dependency case in which appellant was a
dependent of the court. (In re Joy T. et al., San Luis Obispo County Sup. Ct., Case
Number JV45945.) Appellant speculates that the dependency file contains information
about her grandfather and possible tribal affiliation which would require DSS to send
updated ICWA notices. (See e.g., In re I.B. (2015) 239 Cal. App. 4th 367, 370.)
              We have taken judicial notice of appellant's dependency file in Case
Number JV45945. (Evid. Code, §§ 452; 459, subd. (b); see e.g., In re Z.N. (2009) 181
Cal. App. 4th 282, 298-300; In re Justin S. (2007) 150 Cal. App. 4th 1426, 1429, fn. 2.) The
file reflects that appellant's mother declared that she had no American Indian ancestry.
On July 10, 2007, appellant's father declared that he had no American Indian ancestry.
              Appellant argues that the judgment should be conditionally reversed and
the matter remanded to effectuate proper notice under ICWA. (See e.g., Justin L. v.
Superior Court (2008) 165 Cal. App. 4th 1406, 1410.) That would be an empty formality
and a waste of scarce judicial resources. (In re E.W. (2009) 170 Cal. App. 4th 396, 402.)


                                              3
There is no information in appellant's dependency file that appellant or her family has
Indian ancestry. Remanding for an updated ICWA notice would be an idle act. (Civ.
Code, § 3532; see In re I.W. (2009) 180 Cal. App. 4th 1517, 1530 [alleged deficiencies in
an ICWA notice are harmless if dependent child is not an Indian child].) Delaying
R.N.'s adoption "for an empty exercise with a pre-ordained outcome, especially where
that exercise does nothing concrete to further the purposes of ICWA" would be an
exercise in futility. (In re E.W., supra, 170 Cal.App.4th at p. 402.)
              The judgment (order terminating parental rights) is affirmed.
              NOT TO BE PUBLISHED.


                                                         YEGAN, J.

We concur:


              GILBERT, P.J.


              PERREN, J.




                                             4
                               Linda D. Hurst, Judge

                     Superior Court County of San Luis Obispo

                       ______________________________


            M. Elizabeth Handy, for Appellant.


            Rita L. Neal, County Counsel, County of San Luis Obispo, Leslie H. Kraus,
Deputy Couny Counsel, for Respondent.




                                         5